PERRY, Judge
(concurring):
I agree with Judge Cook’s opinion, with the exception of footnote 1 thereto in which Judge Cook indicates that the Court’s disposition of the case on the basis of the judge’s error discussed “makes it unnecessary to consider other assignments of error relating to the trial judge.”
We granted review of two other allegations of judge-related error: one contending that he erred in denying a motion for separate trials of the appellant and his co-defendant; the other contending that the judge erroneously denied a defense challenge against him for cause. While I agree *112that consideration of the former is mooted by our action, I do not agree as to the latter, which urges more than mere judge error; rather it asserts that the trial judge was disqualified from acting in that capacity at the appellant’s trial. To conclude otherwise is to imply that, had the trial judge not made the error discussed in the majority opinion, he could have proceeded to try the case, which is the very matter at issue in one of the two questions left unaddressed in the majority opinion. Therefore, I feel compelled to comment on that one matter.
At the point in the preliminary portion of the trial at which the trial counsel asked the trial judge whether the judge believed there were any grpunds for challenge against him as judge, the latter replied in the negative. However, he proceeded to state for the record:
[0]n the date of the alleged offenses I was the Staff Judge Advocate for the Second Armored Division [the general court-martial jurisdiction in which the appellant’s case was being tried] and was the Staff Judge Advocate until the eighth of July 1975. During that period of time I had no knowledge of the incidents involved in the charges against these accused. I was not aware of the incidents or the charges until approximately ten days ago when the case was set for trial.
The record reveals that while the trial judge was the staff judge advocate for this jurisdiction, not only did the alleged offenses occur, but also the instant charges were preferred against the appellant and the appellant was ordered into pretrial confinement. Under these circumstances, I am of the opinion that sound judicial discretion required the trial judge to have recused himself in this case, which had begun percolating up through the military justice system in his command at the time he was the staff judge advocate therefor.
28 U.S.C. § 455(a) admonishes:1
Any justice, judge, magistrate, or referee in bankruptcy of the United States shall disqualify himself in any proceeding in which his impartiality might reasonably be questioned.
Similar language is found in Canon 3C(1) of the American Bar Association’s Code of Judicial Conduct:
A judge should disqualify himself in a proceeding in which his impartiality might reasonably be questioned.
And, again in similar language, Standard 1.7 of the American Bar Association’s Standards Relating to the Function of the Trial Judge warns:
The trial judge should recuse himself whenever he has any doubt as to his ability to preside impartially in a criminal case or whenever he believes his impartiality can reasonably be questioned. (emphasis added)
Commenting on this standard, the drafters thereof opined:
Beyond compliance with local statutes, the trial judge has an obligation to recuse himself whenever necessary to protect the right of the accused and of the public to an impartial trial. Canon 3C(1), Code of Judicial Conduct (Final Draft, May 1972). The appearance of bias or prejudice can be as damaging to public confidence in the administration of justice as would be actual presence of bias or prejudice. Orfield, Recusation of Federal Judges, 17 Buffalo L.Rev. 799 (1968). Nothing more can be suggested by way of guidance than that there be a concerned interest in ascertaining whether the public impression will be favorable, even though the judge is convinced of his own impartiality. The question never centers on the reasonableness or fairness of the image which is being created, but rather on the actual character of that image. See Rosen v. Sugarman, 357 F.2d 794 (2d Cir. 1966). (Emphasis added.)
*113Finally, paragraph 62f, Manual for Courts-Martial, United States, 1969 (Revised edition), provides:
Among the grounds of challenges for cause against members of special and general courts-martial and, unless otherwise indicated by the context, the military judge are the following:
(13) Any other facts indicating that he should not sit as a member or military judge in the interest of having the trial and subsequent proceedings free from substantial doubt as to legality, fairness, and impartiality.
Indeed, public confidence in the administration of military justice, as affected by the public impression of the fairness and impartiality of the proceedings, demands the conclusion that this judge — who, in the genesis stages of this case, was the chief legal officer in the prosecuting jurisdiction and the personal staff legal adviser to the general court-martial convening authority — ought to have granted the defense challenge for cause against him. His failure to do so was an abuse of his sound discretion.

. Formerly, 28 U.S.C. § 455 required, in pertinent part, that a judge recuse himself when a prior relationship rendered it improper “in his opinion” to sit. However, the 1974 amendment shelved this subjective test for the objective reasonable factual basis-reasonable man test. Davis v. Board of School Commissioners of Mobile County, 517 F.2d 1044 (5th Cir. 1975), cert. denied, 425 U.S. 944, 96 S.Ct. 1685, 48 L.Ed.2d 188 (1976).